Title: From George Washington to Moses Hazen, 18 November 1782
From: Washington, George
To: Hazen, Moses


                  
                     Sir
                     Head Quarters 18th November 1782
                  
                  When Capt. Prye arrived at this place with your letter of the 15th I was absent—Your quartering this Winter in the neighbourhood of Morris Town would interfere with my general arrangements, you will therefore canton the bulk of your Regiment as compactly as possible for the present in the neighbourhood of Pompton—You may increase the command near Sufferans to one hundred—The Men that cannot be accommodated at the Block House may be quartered in the nearest Houses.
                  Your Return for Ammunition must be sent to Major Genl Knox at West Point—The most convenient manner will be by way of Kings ferry.
                  I have recd information that considerable numbers of Cattle cross the North River and are driven down towards Elizabeth Town and Newark, from whence they are sent to New York—I would wish you to take every method of stopping this pernicious intercourse—Governor Clinton, who is now here, tells me there is a line pointed out by a law of this state below which no Cattle can be driven with out incurring a suspicion that they are going to the enemy—You may perhaps gain more particular information on this matter by applying to some of the neighbouring Magistrates.  I am &c.
                  
                  
                     P.S.  You will keep Petroles towards the Enemy not only for your own security but to prevent the intercourse before mentioned.
                  
                  
               